Citation Nr: 1122855	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  03-31 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from July 1967 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a low back disability.  The Board notes that service connection for a low back disability was denied by the RO in October 1998, and the Veteran, who was notified of this determination, did not file a timely appeal.  

The Board notes the RO concluded in February 2003 that new and material evidence had been received, and reopened the claim of service connection for a low back disability.  In subsequent statements and supplemental statements of the case, it was held that the claim was not reopened.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  By rating decision dated October 1998, the RO denied the claim for service connection for a low back disability.  It was noted that the low back disorder noted at entry was not aggravated by service and that subsequently diagnosed disorders did not start in service.  The Veteran was notified of this decision and of his right to appeal by a letter dated later that month, but a timely appeal was not received.  

2.  Some of the evidence added to the record since the October 1998 determination relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for a low back disability.

3.  The Veteran's preexisting low back strain did not increase in severity during service.

4.  The competent and probative evidence establishes that a low back disability other than low back strain, to include arthritis, was initially present many years and is not related to any incident in service.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, which denied the claim for service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the October 1998 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A low back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In letters dated March 2002, March 2005, July 2008 and March 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2009 letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for a low back disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, private and VA medical records, the report of a Department of Veterans Affairs (VA) examination, statements submitted on behalf of the Veteran, and the Veteran's testimony at a hearing at the RO. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

Service connection for a low back disability was denied by the RO in October and November 1998 decisions.  The rating actions noted that the Veteran's current condition was not incurred or aggravated in service.  The Veteran was notified of these decisions and of his right to appeal by letters dated in October and November 1998, but he did not pursue an appeal.  

The evidence of record at the time of the November 1998 rating action included the service treatment records and private medical records.  

The service treatment records disclose the Veteran related a history of recurrent back pain on the report of medical history on the entrance examination in March 1967.  He noted he saw a chiropractor two years ago for his back.  It was indicated X-rays were taken.  Low back strain was noted under the physician's summary portion of this report.  A clinical evaluation of the spine on the entrance examination in March 1967 was normal.  When he was seen in January 1968, the Veteran stated he had experienced trouble with his back for the previous ten years.  He indicated he had injured it again five days ago.  A muscle strain secondary to a fall was noted.  A January 1968 referral to the orthopedic clinic reveals that since the skating injury in December 1967, when the Veteran fell and landed on his buttocks, he had complained of low back pain, with considerable inconsistency regarding location, radiation, and sensory loss.  When he was seen in the orthopedic clinic the next month, it was stated there was no motor involvement, and tests were normal.  X-rays were negative.  In March 1968, the Veteran asserted his back pain had been present for about six years.  The impression was low back strain.

The Veteran was hospitalized for four days in April 1968.  He was admitted to the sick list with incapacitating back pain without objective evidence of back trouble.  An examination on admission revealed no objective evidence of nerve root compression.  Reflexes, muscle strength, straight leg raising and range of motion were normal, and there were no spasms.  The Veteran was discharged to duty, fit for same.

The Veteran was again referred to the orthopedic clinic in May 1968.  It was stated the low back pain so incapacitated him that he was unable to work on the ship.  It was observed there was never objective evidence of an organic problem.  The impression was that he might have a mild L5 strain, but there was no evidence of a gross back problem and certainly not of a problem enough to keep him from working.  A psychiatric evaluation was suggested.  The Veteran was seen in the neurology clinic in April 1971 for left leg pain.  He had noticed from time to time pain in the low back.  He maintained he had been hospitalized when he was 13 or 14 years old because of back pain.  He related when he was on field exercises he had considerable pain in the back and legs, which subsided as soon as he returned.  The examiner stated he could not make a definite diagnosis, and noted the Veteran had no definite neurologic signs.  The spine was evaluated as normal on the separation examination in May 1973.  

Private medical records dated from 1991 to 1998 are of record.  Magnetic resonance imaging in March 1991 reveals no evidence of significant disc bulging or herniation.  

The Veteran was admitted to a private hospital in July 1998.  He reported a history of off and on back problems.  He stated that on the day of admission, he was getting out of his car and developed acute low back pain.  He was eventually brought to the emergency room by the rescue squad.  The diagnosis was acute spastic low back pain.  

The Veteran was seen about two weeks after his hospital discharge, and the diagnosis was low back pain with lumb radiculitis.  A CT scan that month revealed mild diffuse bulging of the L4-5 disc.

When seen later that month by a chiropractor, the Veteran related he had been treated by a different chiropractor from 1994 to 1995 for a lower back problem due to exercise bike riding.  He reported his current problem began on July 1, 1998.  He described several previous injuries, including a bicycle accident in 1993, and a motor vehicle accident in 1996.  

The additional evidence received since the November 1998 rating decision includes private and VA medical records, the reports of a VA examination, lay statements and the Veteran's testimony before a hearing officer at the RO.  The Veteran's father asserted in a January 2010 statement that the Veteran had a minor strain and sprain injury to his lower back when he was 11 years old.  He maintained the Veteran went to a chiropractor two times.  He claimed the Veteran had a more serious back problem when he was discharged from service and stated the Veteran had pain in his back and down both legs since his discharge from service.  The Veteran's testimony was also to the effect that his back problem had worsened in service.  

Thus, the evidence relates to a previously unestablished fact, that is, that the Veteran preexisting low back disability increased in severity in service.  Accordingly, the Board will resolve all doubt in the Veteran's favor and find that the evidence is new and material, sufficient to reopen the claim for service connection for a low back disability.

While there is some indication that the RO did not reopen the clam, it is noted that decisional documents discussed the matter on the merits, appellant testified as to the merits at his personal hearing, and he has argued the merits throughout the appeal.  As such, service connection on the merits may now be considered without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

	II.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Where a veteran served 90 days or more during a period of war, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

When seen by a chiropractor in June 2000, the Veteran related the disc problem in his back started in 1998.  

The Veteran was seen in a private facility in May 1993 and reported he had been in a bicycle race the previous day, and was going about 25 to 30 miles per hour when he ran over another rider.  He had various complaints, including low back pain.  X-rays of the lumbosacral spine were negative.  The diagnosis was lumbosacral strain.  A private chiropractor noted in August 1998 that she was treating the Veteran for lower back pain with radiculopathy.  She noted the Veteran asserted this began in July 1998 when he was getting out of his vehicle.  The Veteran described several other incidents dating from 1985, and made no mention of any low back problems during service or for many years thereafter.  

In a statement dated June 2008, a private physician noted the Veteran reported he had experienced chronic low back pain all his life.  

In June 2008, B.C.W. related she had lived with the Veteran since 2001.  She reported he was in almost constant back pain.  

The Veteran was afforded a VA examination of the spine in May 2010.  The examiner noted he reviewed the claims folder and the medical records.  He indicated the Veteran had some low back pain prior to service, but never had any work-up for it.  The Veteran reportedly did not have any further persistent problem related to his low back and there was no specific diagnosis for the back, and the Veteran was accepted into service.  It was stated that the Veteran did not have a significant low back condition when he entered service.  It was further reported the Veteran began to develop low back pain with training activities and working on a ship.  The Veteran related that lifting, bending, and going up and down the ladder contributed to his low back problem.  He was evaluated and given analgesics and rest.  He received another work-up in service, but does not recall any specific diagnosis.  Over the years, the Veteran indicated his low back pain became progressively worse.  The diagnoses were multi-level degenerative joint disease and degenerative disc disease of the lumbosacral spine with right lumbosacral radiculopathy and decreased range of motion.  

The examiner concluded it was less likely than not that the Veteran's low back disability was caused by or aggravated or permanently worsened by the reported events in service.  He observed that while the service treatment records showed the Veteran was seen in service for the low back, there was no objective evidence of a definite back condition.  He noted the spine was normal on the separation examination.  The examiner pointed out there were no records available from 1973 until 1991, and that the Veteran reported history of post-service injuries.  

In light of the fact that the entrance examination shows the Veteran reported treatment from a chiropractor two years earlier for low back pain, and the physician's summary found he had a low back strain, the presumption of soundness at entrance does not attach in this case. See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  It is also noted that on several occasions during service, the Veteran related his back pain had been present prior to service.  Since there is no presumption of soundness in this case, the issue in this case is whether the Veteran's preexisting back disability increased in severity during service.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

It is not disputed that the Veteran was seen on numerous occasions for complaints involving his low back during service.  When he was first seen during service for back problems in January 1968, the Veteran related he had back problems for ten years and he also noted an injury five days earlier.  As noted above, he continued to receive treatment for low back complaints and was hospitalized in April 1968.  It was stated he had incapacitating low back pain without objective evidence of back trouble.  No abnormal findings were found during the hospitalization.  The Veteran's in-service treatment represents, at most, an exacerbation of his symptoms.  This does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  It is noted that for over a year prior to service separation there was no indication of treatment, and at the time of separation from service the back was evaluated as normal.

The Board acknowledges the Veteran testified at a hearing at the RO in January 2010 that his minor, pre-service low back problems required treatment all the time in service.  He also argues that his low back disability has existed continuously since service.  Despite the fact the Veteran received many evaluations for his low back complaints in service, a disability of the low back was never clinically documented during service.  In addition, a clinical evaluation of the spine was normal on the separation examination.  This is inconsistent with his allegation, and that of his father, that his preexisting low back disorder increased in severity during service.

The Veteran also contends he was treated in the 1970's and 1980's by a chiropractor for his low back.  At the hearing he specifically mentioned treatment by a chiropractor in Stephens City, Virginia.  By letter dated December 2002, the RO noted the Veteran reported treatment since 1980 for low back pain, and requested records from Stephens City Chiropractic.  The only document received was dated in June 2000.  The Board emphasizes there is no clinical evidence of treatment for a low back disorder for many years after service, and the Veteran has acknowledged several injuries in the 1990's.  When treated on those occasions, he never mentioned having back problems continuously since his discharge from service.  This is inconsistent with his claim that his low back condition became more severe while he was in service.  There is no credible evidence in the record to support the Veteran's allegation that his preexisting low back disability increased in severity during service.  In addition, the competent and probative evidence demonstrates that the Veteran's current low back disabilities were not present in service, and arthritis was not manifested for many years after service.  Initial records of treatment for post-service back pathology do not give a history of back problems related to service.  In this regard, the Board observes that following the May 2010 VA examination, the examiner commented there were many documented injuries that eventually resulted in abnormal imaging findings in the lumbar spine, which had gradually progressed to the current findings of degenerative joint disease and degenerative disc disease.

Inasmuch as the most probative evidence fails to establish the Veteran's low back increased in severity during service, and that disc and arthritis problems were manifested years after service, the preponderance of the evidence is against the claim and service connection is denied.  

      III.  Additional considerations

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as where indicated, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.

Service connection for a low back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


